DAUKSCH, Judge.
This is an appeal from a judgment in a suit for a real estate broker’s fee.
*953Upon a review of the evidence it is our conclusion the trial judge erred in directing a verdict against the plaintiff because the question of whether the plaintiff was entitled to a fee was a factual question only the jury could decide. It is not for the judge to decide as a matter of law whether the plaintiff was a part of the procuring cause for the buyer and seller coming together in contract.
Was the plaintiff the one who introduced the buyer to the property and the seller? Did the seller agree to pay a broker’s fee if the plaintiff found a buyer? Was that agreement in existence at the time the buyer first found out about the property and did the agreement continue in effect until the sale was consummated? These are but some of the jury’s questions and they should have been the ones to decide.
The judgment is reversed and this case is remanded for trial.
REVERSED and REMANDED.
COWART, J., and COLEMAN, T.P., Associate Judge, concur.